DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed July 23, 2021, is entered.  Applicant amended claims 10 and 12-15 and added claim 16.  No new matter is entered.  Claims 1-16 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Finney (U.S. Patent No. 4,477,687) in view of McAdam (U.S. Patent No. 3,816,182) and Shelby et al. (U.S. Publication No. 2014/0318591).
With respect to claim 7, Finney teaches a thermocouple comprising first and second thermocouple wires or conductors (34, 35), a first section (36) in which the first wire and the second wire are electrically insulated from each other, a second section (39) in which the first wire and the second wire are connected to each other to form a measuring junction, a first layer (37) of a ceramic insulator, which is a thermally conductive and electrically insulating material within the scope of the claimed invention, and a second layer (20) of a second material enclosing at least part of the first layer.  Figures 1, 3 and 6 and Col. 5, Lines 3-42.
Given that the conductors (34, 35) are described as creating a thermocouple, one ordinarily skilled in the art at a time before the effective filing date of the claimed invention 
However, McAdam, which deals with thermocouples, teaches the electrical conductors (12, 13) of a thermocouple comprise copper and constantan, chromel and alumel, or platinum and platinum 10 percent rhodium.  Col. 4, Lines 46-51.  McAdam teaches three different pairings that satisfy the requirement for first and second metallic materials that are different from one another.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Finney with McAdam is the simple substitution of one known element for another to obtain predictable results.  Finney teaches the thermocouple comprises electrical conductors suitable for forming the thermocouple.  McAdam teaches such electrical conductors are either copper and constantan, chromel and alumel, or platinum and platinum 10 percent rhodium.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use copper and constantan, chromel and alumel, or platinum and platinum 10 percent rhodium as the electrical conductors taught by Finney because McAdam teaches them to be effective for forming a thermocouple, meaning the modification has a reasonable expectation of success.
Although Finney teaches the second layer (20) is a metal sheath that is welded to the surface that is to be measured (Col. 5, Lines 20-22 and Col. 6, Lines 19-29), Finney is silent as to whether the metal sheath is an ultrasonic-weldable material within the meaning of the claimed invention.

It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the combination of Finney and McAdam, as combined above, with Shelby is the use of a known technique to improve a similar device in the same way.  Finney and McAdam, as combined above, teach the thermocouple is connected via welding of an unspecified type to the surface that is to be measured.  Shelby teaches ultrasonic welding is one of several techniques in the thermoelectric art for affecting a bond.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to utilize ultrasonic welding and a metal sheath compatible therewith as the second layer in the thermocouple taught by Finney and McAdam, as combined above, because Shelby teaches this to be an effective bonding technique, meaning the modification has a reasonable expectation of success.
To summarize, Finney, McAdam and Shelby, as combined above, teach a method for manufacturing a thermocouple for temperature measurement comprising providing a basic thermocouple including first and second wires of first and second metallic materials, respectively, wherein the materials are different from one another, a first section in which the first and second wire are electrically insulated from one another, a second section in which the first and second wire are connected to each other to form a measuring junction, embedding the second section in a first layer of a thermally conductive and electrically insulating material, and embedding at least a part of the first layer in a second layer of an ultrasonic-weldable second 
(3)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Finney (U.S. Patent No. 4,477,687) in view of McAdam (U.S. Patent No. 3,816,182) and Shelby et al. (U.S. Publication No. 2014/0318591), as applied to claim 7 above, and further in view of Sebestyen (U.S. Patent No. 3,713,899).
With respect to claim 8, Finney, McAdam and Shelby, as combined above, teach the first and second layer are applied to surround the second section (Finney, Figures 1, 3 and 6) but are silent as to whether at least one of the first and second wire is enclosed by a plastic cable insulation material in the first section.
However, Sebestyen, which deals with thermocouple probes, teaches the first and second wires (12, 14) of a thermocouple probe are enclosed by polyamide sheath (26), which is interpreted to be a plastic cable insulation material within the scope of the claimed invention.  Figure 3 and Col. 3, Lines 25-35 and 51-65.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Finney, McAdam and Shelby, as combined above, with Sebestyen is the use of a known technique to improve a similar device in the same way.  Finney, McAdam and Shelby, as combined above, and Sebestyen both deal with thermocouples comprising wire conductors.  Sebestyen teaches the wires, at points within the thermocouple, are sheathed with a plastic cable insulation material prior to being encapsulated.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly sheath the wire in the thermocouple 
To summarize, Finney, McAdam, Shelby and Sebestyen, as combined above, teach the first and second material are applied to surround the second section and the first and second wire in the first section are enclosed by polyamide, which is a plastic cable insulation material within the scope of the claimed invention.  Finney, Figures 1, 3 and 6 and Sebestyen, Figure 3 and Col. 3, Lines 25-35 and 51-65.
(4)
Claims 9, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Finney (U.S. Patent No. 4,477,687) in view of McAdam (U.S. Patent No. 3,816,182) and Shelby et al. (U.S. Publication No. 2014/0318591), as applied to claim 7 above, and further in view of Sebestyen (U.S. Patent No. 3,713,899), Nakamura (U.S. Patent No. 4,279,154) and Dotti et al. (U.S. Publication No. 2010/0101553).
With respect to claim 9, modified Finney teaches the first material comprises magnesium oxide and is silent as to whether polyimide or polyamide is used.
However, Sebestyen teaches polyimide or polyamide are effective encapsulation materials for a thermocouple designed to operate at moderate temperatures.  Col. 2, Lines 46-52.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use polyimide or polyamide for the encapsulant first material because Sebestyen teaches doing so allows for operation of the thermocouple at moderate temperatures.

However, Nakamura, which deals with thermocouples, teaches dip coating into a paint comprising polyimide or polyamide resins is an effective technique for applying the coating thereon, wherein the paint satisfies the solution requirement of the claimed invention.  Col. 3, Lines 6-20.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the combination of Finney, McAdam, Shelby and Sebestyen, as combined above, with Nakamura is the use of a known technique to improve a similar device in the same way.  Modified Finney teaches the first layer is either polyimide or polyamide.  Nakamura teaches dip coating in a paint containing a polyimide or polyamide resin is an effective technique for forming a coating thereon.  Furthermore, dip coating, as is clear from its name, comprises immersing the section to be coated into a solution of the coating to form said coating.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use this approach to form the coating because Nakamura teaches it to be effective for said purpose, meaning the modification has a reasonable expectation of success.
Modified Finney is silent as to whether embedding at least part of the first layer in the second layer comprises embedding at least part of the first layer in the second material by wrapping a thin foil around a tip of the second section.
Examiner also notes for the record the claimed invention does not require a specific thickness for the “thin foil,” meaning the claim limitation can be broadly interpreted.

It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the combination of Finney, McAdam, Shelby, Sebestyen and Nakamura, as combined above, with Dotti is the use of a known technique to improve a similar device in the same way.  Modified Finney teaches the first layer is metal sheathing, which is a thin foil within the scope of the claimed invention.  Dottie teaches wrapping a metal material around the wires of a thermocouple is an effective approach for forming the sheathing thereon.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use this approach to form the sheathing because Dotti teaches it to be effective for said purpose, meaning the modification has a reasonable expectation of success.
With respect to claim 10, modified Finney is silent as to the thickness of the thin foil of the second material.
However, as per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is[ not patentably distinct from the prior art device.”  MPEP 2144.04(IV)(A) (internal citation omitted).

With respect to claim 16, although modified Finney teaches the thin foil of the second material, modified Finney is silent as to whether the thin foil of the second material has a one-sided surface area that is at least 50% of the surface area of the second section.
However, as per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is[ not patentably distinct from the prior art device.”  MPEP 2144.04(IV)(A) (internal citation omitted).
In this case, modified Finney teaches a device that performs the same thermocouple function as the claimed device.
(5)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Finney (U.S. Patent No. 4,477,687) in view of McAdam (U.S. Patent No. 3,816,182) and Shelby et al. (U.S. Publication No. 2014/0318591), as applied to claim 7 above, and further in view of Volbrecht (U.S. Patent No. 4,934,831) and Ruhl (U.S. Patent No. 5,161,297).
With respect to claim 11, modified Finney teaches the first material is magnesium oxide but is silent as to how the second section is embedded within the magnesium oxide.
However, Volbrecht, which deals with thermocouples, teaches a magnesium oxide layer is formed thereon by embedding the second section in a molded magnesium oxide preform followed by inserting the preform into a tube, which is interpreted to be a mold within the scope 
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to utilize the method taught by Volbrecht to embed the second section in the first because doing so obtains a thermocouple that stands up well to vibration and impact.
Modified Finney is further silent as to whether embedding the first layer in the second layer comprises embedding at least part of the first layer in the second material by immersing at least part of the second section embedded in the first layer in a melt of gold alloy.
However, Ruhl, which deals with thermocouples, teaches the sheathing of a thermocouple is coated with gold ink, which is a gold alloy within the scope of the claimed invention, to reduce the measurement errors associated with the thermocouple.  Col. 1, Lines 10-18.  Ruhl further teaches the gold ink is coated on the sheathing by immersing the sheath into liquid gold ink, which is interpreted to be an alloy within the scope of the claimed invention.  Abstract.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to include gold alloy on the sheathing taught by modified Finney because Ruhl teaches doing so reduces measurement errors associated with the thermocouple.


Allowable Subject Matter
Claims 1-6 and 12-15 are in condition for allowance.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments in the response filed July 23, 2021, are persuasive.  Applicant argues “enclosing” within the scope of the claimed invention means to surround or close on all sides.  Specifically, Applicant makes this argument by pointing out Finney teaches the junction member is exposed by the ceramic insulator on one side, meaning it is not enclosed within the scope of the claimed invention.  Accordingly, the prior art of record, individually or in combination, fails to teach or fairly suggest a thermocouple comprising a first wire of a first metallic material and a second wire of a second metallic material different from the first metallic material, a first section in which the first and second wire are electrically insulated from each other, a second section in which the first and second wire are connected to each other to form a measuring junction, a first layer of a thermally conductive and electrically insulating first material enclosing the second section and a second layer of an ultrasonic-weldable second material enclosing at least part of the first layer, as required by claims 1-6 and 12-15.
(7)
Response to Arguments
	Applicant’s amendment to the drawings is sufficient to overcome the objection of record.  The objection is withdrawn.
	Applicant’s amendment to claims 10, 12 and 13 is sufficient to overcome the indefiniteness rejections of record.  The rejections are withdrawn.
	Applicant’s arguments regarding the prior art rejections are not persuasive with respect to claims 7-11 and 16.  Applicant argues claim 7 contains similar features to claim 1 and is patentable for the same reasons.  Examiner disagrees.  The structural features recited in claim 1 are not present in claim 7.  Claim 7 does not require the enclosed structure of claim 1.  Therefore, the art rejection is maintained.
(8)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796